Title: To George Washington from John Jay, 20 April 1788
From: Jay, John
To: Washington, George

 

Dear Sir
New York 20 Ap. 1788

Your favor of the 3d Ult. gave me great Pleasure, and I thank you for the friendly offers contained in it. Some Gentlemen here and in Jersey have it in Contemplation to form a Society to promote the Breeding of good Horses and mules—in that Case we will endeavour to introduce some Jennies, of which we have none at present, and send them to your Jack.
The Constitution still continues to cause great party Zeal and Ferment, and the opposition is yet so formidable that the Issue appears problematical. I inclose the latest publication of any Consequence that we have on the Subject. Adieu my dear Sir—I am with the greatest Respect and Esteem your affectionate & hble Servt

John Jay

